DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.

Election/Restrictions
Claim(s) 8-10 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group from the reply dated 6/3/20. Non-elected independent group of claims 8-10 should be cancelled.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or processor configured to receive image, decode and provide decoded image data in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 10,009,622 B1) in view of Li (US 2019/0347541 A1).

Regarding claim 1, Mukherjee discloses a method for controlling an electronic apparatus (see figs. 10-11; see figs. 12-13), the method comprising: receiving image data (see 488 input to 502 in fig. 5; see 1310 in fig. 13), an intelligent flag indicating whether intelligent downscaling is performed (see downscaled 1220 upscaled by 1325 in fig. 12 by flag indication in C12, L20-28) by an external server (see encoder 112 external of decoder 130 in fig. 1), and information associated with an intelligent filter set (see 1320 in fig. 13; e.g. see “predefined filter” and “filter parameters” C12, L20-28) that is applied to an intelligent model (e.g. see “trained filters” in C8, L57-62) for upscaling the image data (see 1325 in fig. 13) from the external server; decoding the image data (see 1310 in fig. 13); in response to the intelligent flag being a first value (see “encode information” for “filter to be used” in C3, L13-17), upscaling the decoded image data using the first intelligent model that is obtained based on the information associated with the intelligent filter set (see upscaling of 1325 in fig. 13 with “trained filter” in C8, L57-62 and C12, L20-28) and providing the upscaled image data for output (see output of 1150 in fig. 11); and in response to the intelligent flag being a second value (see information for “not filter is to be used” in C3, L10-11), providing the decode image data for output without performing an upscaling process (see information for “whether or not filter is to be used” in C3, L10-11, wherein not filtering means upscaling residual is not performed). 
Although Mukherjee discloses the intelligent, it is noted that Mukherjee does not provide the particular wherein the intelligent is an artificial intelligence (AI).
However, Li discloses a deep learning system method wherein one type of learning is an artificial intelligence model (e.g. see 202-208 in fig. 2).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Li teachings of artificial intelligence learning into Mukherjee training for the benefit of improving accuracy of deep learning to determine optimal selection. Incorporating Li into Mukherjee would result in an (AI) flag indicating whether AI downscaling is performed and information associated with an AI filter set.

Regarding claims 2 and 12, Mukherjee further discloses wherein the information associated with the AI filter set includes index information of the filter set (e.g. see C3, L13-17), and wherein the upscaling comprises: obtaining the first AI model to which one of a plurality of trained AI filter sets stored in the electronic apparatus is applied based on the index information (see 1320 in fig. 13); and upscaling the decoded image data by inputting the decoded image data into the obtained first AI model (see 1325 in fig. 13). 

Regarding claims 3 and 13, Mukherjee further discloses wherein the image data is obtained by encoding downscaled image data acquired by inputting original image (see 1210 in fig. 12) data corresponding to the image data into a second AI model for downscaling original image data (see 1220 in fig. 12). 

Regarding claims 4 and 14, Mukherjee further discloses wherein a number of filters of the first AI model is smaller than a number of filters of the second AI model (see C8, L57-62, wherein encoding training contains more filters than selection for decoding). 

Regarding claims 5 and 15, the references further discloses wherein the information associated with the AI filter set is information obtained by the external server (see Mukherjee 112 and 130 in fig. 1), and identifies an AI filter set that minimizes a difference between the upscaled image data acquired by the first AI model and the original image data (e.g. see Li ¶ 0049]). 

Regarding claims 6 and 16, the references further discloses wherein the first AI model is a Convolutional Neural Network (CNN) (e.g. see Li ¶ [0049]). 

Regarding claims 7 and 17, Mukherjee further discloses wherein the providing comprises displaying the upscaled image data (see 228 in fig. 2). 

Regarding claim 11, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.
Furthermore, Mukherjee discloses a communication interface comprising communication circuitry (see 112 and 130 in fig. 1); and a processor (see 224 in fig. 2) that is configured to perform the limitations of claim 1.

Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but are moot in view of the new ground(s) of rejection. 
Applicant's newly amended claims redirected the Examiner to use another embodiment of the same reference.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Abe et al. (US 2005/0091524 A1), discloses artificial intelligence and flag for filtering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485